--------------------------------------------------------------------------------

Exhibit 10.5
 
IMAGE ENTERTAINMENT, INC.
2010 EQUITY INCENTIVE AWARD PLAN


STOCK OPTION GRANT NOTICE AND
STOCK OPTION AGREEMENT


Image Entertainment, Inc., a Delaware corporation (the “Company”), pursuant to
its 2010 Equity Incentive Award Plan (the “Plan”), hereby grants to the holder
listed below (“Participant”), an option to purchase the number of shares of the
Company’s common stock (“Stock”), set forth below (the “Option”).  This Option
is subject to all of the terms and conditions set forth herein and in the Stock
Option Agreement attached hereto as Exhibit A (the “Stock Option Agreement”) and
the Plan, which are incorporated herein by reference.  Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Stock Option and the Stock Option Agreement.


Participant:
             
Grant Date:
             
Exercise Price per Share of Stock:
  $
1
         
Total Exercise Price:
 
$
         
Total Number of Shares of Stock Subject to the Option:
 
________________________________________shares [which represents ______ minus
the number of shares of Class C Restricted Stock granted to such
Participant].  The number of shares of Stock shall be subject to adjustment for
stock splits, stock dividends and other events or transactions described in
Section 11.1(a) of the Plan.
       
Expiration Date:
     



Type of Option:
¨   Incentive Stock Option      ¨   Non-Qualified Stock Option



Vesting Schedule:
The Option shall vest pursuant to the provisions of Exhibit C attached hereto.



By his or her signature, the Participant agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement and this Grant Notice.  The
Participant has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Stock Option Agreement and the Plan.  Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan
or relating to the Option.


IMAGE ENTERTAINMENT, INC.
 
PARTICIPANT
         
By:
   
By:
 
Print Name:  
   
Name:
 
Title:
   
Title:
           
Address:
20525 Nordhoff Street, Ste 200
 
Address:  
   
Chatsworth, CA 91311
     

_________________________
 
1 Not to be less than $0.20 per share.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


TO STOCK OPTION GRANT NOTICE


STOCK OPTION AGREEMENT


Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Image Entertainment,
Inc., a Delaware corporation (the “Company”), has granted to the Participant an
Option under the Company’s 2010 Equity Incentive Award Plan (the “Plan”) to
purchase the number of shares of Stock indicated in the Grant Notice.


ARTICLE I
GENERAL


1.1            Defined Terms.  Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan and the Grant Notice.


1.2            Incorporation of Terms of Plan.  The Option is subject to the
terms and conditions of the Plan which are incorporated herein by reference.  In
the event of any inconsistency between the Plan and this Agreement, the terms of
the Plan shall control.  Notwithstanding anything to the contrary contained in
the Plan, the Grant Notice or this Agreement, (a) Sections 5.3, 10.6, 11.2 and
11.3 of the Plan shall not apply at any time to the Shares and (b) the
Administrator shall exercise its discretion only reasonably in good faith.


ARTICLE II
GRANT OF OPTION


2.1            Grant of Option.  In consideration of the Participant’s past
and/or continued employment with or service to the Company or a Parent or
Subsidiary and for other good and valuable consideration, effective as of the
Grant Date set forth in the Grant Notice (the “Grant Date”), the Company
irrevocably grants to the Participant the Option to purchase any part or all of
an aggregate of the number of shares of Stock set forth in the Grant Notice,
upon the terms and conditions set forth in the Plan, the Grant Notice and this
Agreement.  Unless designated as a Non-Qualified Stock Option in the Grant
Notice, the Option shall be an Incentive Stock Option to the maximum extent
permitted by law.


2.2            Exercise Price.  The exercise price of the shares of Stock
subject to the Option shall be as set forth in the Grant Notice, without
commission or other charge; provided, however, that the price per share of the
shares of Stock subject to the Option shall not be less than 100% of the Fair
Market Value of a share of Stock on the Grant Date.  Notwithstanding the
foregoing, if this Option is designated as an Incentive Stock Option and the
Participant owns (within the meaning of Section 424(d) of the Code) more than
10% of the total combined voting power of all classes of stock of the Company or
any “subsidiary corporation” of the Company or any “parent corporation” of the
Company (each within the meaning of Section 424 of the Code), the price per
share of the shares of Stock subject to the Option shall not be less than 110%
of the Fair Market Value of a share of Stock on the Grant Date.


2.3            No Right to Continued Employment.  Nothing in the Plan, the Grant
Notice, or this Agreement shall confer upon the Participant any right to
continue in the employ or service of the Company or any Parent or Subsidiary or
shall interfere with or restrict in any way the rights of the Company and any
Parent or Subsidiary, which rights are hereby expressly reserved, to discharge
or terminate the services of the Participant at any time for any reason
whatsoever, except to the extent expressly provided otherwise in a written
agreement between the Company or a Parent or Subsidiary and the Participant.

 
A-1

--------------------------------------------------------------------------------

 

ARTICLE III
PERIOD OF EXERCISABILITY


3.1            Commencement of Exercisability.


(a)            Subject to Sections 3.2, 3.3 and 5.6, the Option shall become
vested and exercisable in such amounts and at such times as are set forth in the
Grant Notice.


(b)            No portion of the Option which has not become vested and
exercisable at the date of the Participant’s Termination of Service shall
thereafter become vested and exercisable, except as may be otherwise provided in
the Grant Notice or provided by the Administrator or as set forth in a written
agreement between the Company and the Participant.


3.2            Duration of Exercisability.  The installments provided for in the
vesting schedule set forth in the Grant Notice are cumulative.  Each such
installment which becomes vested and exercisable pursuant to the vesting
schedule set forth in the Grant Notice shall remain vested and exercisable until
it becomes unexercisable under Section 3.3.


3.3            Expiration of Option.  Subject to the provisions of Exhibit C to
the Grant Notice, the Option may not be exercised to any extent by anyone after
the first to occur of the following events:


(a)            The expiration of ten years from the Grant Date;


(b)            If this Option is designated as an Incentive Stock Option and the
Participant owned (within the meaning of Section 424(d) of the Code), at the
time the Option was granted, more than 10% of the total combined voting power of
all classes of stock of the Company or any “subsidiary corporation” of the
Company or any “parent corporation” of the Company (each within the meaning of
Section 424 of the Code), the expiration of five years from the Grant Date;


(c)            The expiration of three months from the date of the Participant’s
Termination of Service, unless such termination occurs by reason of the
Participant’s death, Disability or for Cause (as defined in Exhibit C to the
Grant Notice); provided, however, that if, during any part of such three month
period, Participant’s Option is not exercisable solely because of the condition
set forth in Section 4.5(b), Participant’s Option shall not expire until the
earlier of the Expiration Date or until it shall have been exercisable for an
aggregate period of thirty days after Participant’s Termination of Service;


(d)            The expiration of one year from the date of the Participant’s
death if Participant dies prior to his or her Termination of Service or within
three months after his or her Termination of Service;


(e)            The expiration of one year from the date of the Participant’s
Termination of Service by reason of the Participant’s Disability; or


(f)            The date of Participant’s Termination of Service by the Company
for Cause.

 
A-2

--------------------------------------------------------------------------------

 

If the Participant’s option is an Incentive Stock Option, note that, to obtain
the federal income tax advantages associated with an “incentive stock option,”
the Code requires that at all times beginning on the date of grant of the
Participant’s Option and ending on the day three months before the date of
Participant’s Option’s exercise, Participant must be an Employee of the Company
or an affiliate, except in the event of Participant’s death or Disability.  The
Company has provided for extended exercisability of Participant’s Option under
certain circumstances for Participant’s benefit but cannot guarantee that
Participant’s Option will necessarily be treated as an “incentive stock option”
if Participant continues to be employed by or provide services to the Company or
an affiliate as a Consultant or Director after Participant’s employment
terminates or if Participant otherwise exercises its options more than three
months after the date Participant’s employment terminates.


In addition and for the avoidance of doubt, upon Termination of Service, the
Participant’s vested Option shall be subject to the call right specified in
Section 4 of the Stockholders Agreement (defined below).


3.4            Special Tax Consequences.  The Participant acknowledges that, to
the extent that the aggregate Fair Market Value (determined as of the time the
Option is granted) of all shares of Stock with respect to which Incentive Stock
Options, including the Option, are exercisable for the first time by the
Participant in any calendar year exceeds $100,000, the Option and such other
options shall be Non-Qualified Stock Options to the extent necessary to comply
with the limitations imposed by Section 422(d) of the Code.  The Participant
further acknowledges that the rule set forth in the preceding sentence shall be
applied by taking the Option and other “incentive stock options” into account in
the order in which they were granted, as determined under Section 422(d) of the
Code and the Treasury Regulations thereunder.


ARTICLE IV
EXERCISE OF OPTION


4.1            Person Eligible to Exercise.  Except as provided in Section 5.1,
during the lifetime of the Participant, only the Participant may exercise the
Option or any portion thereof, unless it has been disposed of pursuant to a
DRO.  After the death of the Participant, any exercisable portion of the Option
may, prior to the time when the Option becomes unexercisable under Section 3.3,
be exercised by the Participant’s personal representative or by any person
empowered to do so under the deceased Participant’s will or under the then
applicable laws of descent and distribution.


4.2            Partial Exercise.  Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised in whole or in part
at any time prior to the time when the Option or portion thereof becomes
unexercisable under Section 3.3.


4.3            Manner of Exercise.  The Option, or any exercisable portion
thereof, may be exercised solely by delivery to the Secretary of the Company (or
any third party administrator or other person or entity designated by the
Company) of all of the following prior to the time when the Option or such
portion thereof becomes unexercisable under Section 3.3:


(a)            An Exercise Notice in writing signed by the Participant or any
other person then entitled to exercise the Option or portion thereof, stating
that the Option or portion thereof is thereby exercised, such notice complying
with all applicable rules established by the Administrator.  Such notice shall
be substantially in the form attached as Exhibit B to the Grant Notice (or such
other form as is prescribed by the Administrator);

 
A-3

--------------------------------------------------------------------------------

 

(b)            The receipt by the Company of full payment for the shares of
Stock with respect to which the Option or portion thereof is exercised,
including payment of any applicable withholding tax, which may be in one or more
of the forms of consideration permitted under Section 4.4;


(c)            Any other written representations as may be required in the
Administrator’s reasonable discretion to evidence compliance with the Securities
Act or any other applicable law, rule, or regulation; and


(d)            In the event the Option or portion thereof shall be exercised
pursuant to Section 4.1 by any person or persons other than the Participant,
appropriate proof of the right of such person or persons to exercise the Option.


Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.


4.4            Method of Payment.  Payment of the exercise price and any
applicable withholding tax shall be by any of the following, or a combination
thereof, at the election of the Participant, subject to Section 10.1 of the
Plan:


(a)            Cash;


(b)            Check;


(c)            Delivery of a notice that the Participant has placed a market
sell order with a broker with respect to shares of Stock then issuable upon
exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate exercise price; provided, that payment of such
proceeds is then made to the Company upon settlement of such sale;


(d)            With the consent of the Administrator, by delivery of a full
recourse promissory note on such terms and conditions as may be approved by the
Administrator;


(e)            With the consent of the Administrator, surrender of other shares
of Stock which (A) in the case of shares of Stock acquired from the Company,
have been owned by the Participant for more than six (6) months on the date of
surrender (or such longer or shorter period as may be determined by the
Administrator), and (B) have a Fair Market Value on the date of surrender equal
to the aggregate exercise price of the shares of Stock with respect to which the
Option or portion thereof is being exercised;


(f)            With the consent of the Administrator, surrendered shares of
Stock issuable upon the exercise of the Option having a Fair Market Value on the
date of exercise equal to the aggregate exercise price of the shares of Stock
with respect to which the Option or portion thereof is being exercised; or


(g)            With the consent of the Administrator, property of any kind which
constitutes good and valuable consideration.

 
A-4

--------------------------------------------------------------------------------

 

(h)            Notwithstanding any other provision of the Plan or this
Agreement, if Participant is a Director or “executive officer” of the Company
within the meaning of Section 13(k) of the Exchange Act, he or she shall not be
permitted to make payment pursuant to this Section 4.4, or continue any
extension of credit with respect to such payment with a loan from the Company or
a loan arranged by the Company, in violation of Section 13(k) of the Exchange
Act.


4.5            Conditions to Issuance of Stock Certificates.  The shares of
Stock deliverable upon the exercise of the Option, or any portion thereof, may
be either previously authorized but unissued shares of Stock or issued shares of
Stock which have then been reacquired by the Company.  Such shares of Stock
shall be fully paid and nonassessable.  The Company shall not be required to
issue or deliver any shares of Stock purchased upon the exercise of the Option
or portion thereof prior to fulfillment of all of the following conditions
which, with the exception of Section 4.5(d), the Company agrees to use to best
efforts to promptly complete:


(a)            The admission of such shares of Stock to listing on all stock
exchanges on which such Stock is then listed;


(b)            The completion of any registration or other qualification of such
shares of Stock under any state or federal law or under rulings or regulations
of the Securities and Exchange Commission or of any other governmental
regulatory body, which the Administrator shall, in its reasonable discretion,
deem necessary or advisable;


(c)            The obtaining of any approval or other clearance from any state
or federal governmental agency which the Administrator shall, in its reasonable
discretion, determine to be necessary or advisable; and


(d)            The receipt by the Company of full payment for such shares of
Stock, including payment of any applicable withholding tax, which may be in one
or more of the forms of consideration permitted under Section 4.4, subject to
Section 10.1 of the Plan.


4.6            Rights as Stockholder.  The holder of the Option shall not be,
nor have any of the rights or privileges of, a stockholder of the Company in
respect of any shares of Stock purchasable upon the exercise of any part of the
Option unless and until such shares of Stock shall have been issued by the
Company to such holder (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company) and, once
issued, such shares of Stock shall be freely tradeable and non-forfeitable,
except to the extent set forth in the Stockholders Agreement, dated as of April
12, 2010, of the Company (the “Stockholders Agreement”).   No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the shares of Stock are issued, except as provided in Article 11 of the
Plan.


ARTICLE V
OTHER PROVISIONS


5.1            Option Generally Not Transferable.


(a)            Subject to Section 5.1(c), the Option may not be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution or, subject to the consent of the Administrator, pursuant to a
DRO, unless and until the shares of Stock underlying the Option have been
issued, and all restrictions applicable to such shares of Stock have
lapsed.  Neither the Option nor any interest or right therein shall be liable
for the debts, contracts or engagements of Participant or his or her successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence.

 
A-5

--------------------------------------------------------------------------------

 

(b)            Unless transferred to a Permitted Transferee in accordance with
Section 5.1(c), during the lifetime of Participant, only Participant may
exercise the Option or any portion thereof, unless it has been disposed of
pursuant to a DRO.  After the death of Participant, any exercisable portion of
the Option may, prior to the time when the Option becomes unexercisable under
Section 3.3, be exercised by Participant’s personal representative or by any
person empowered to do so under the deceased Participant’s will or under the
then applicable laws of descent and distribution.


(c)            Notwithstanding any other provision in this Agreement, with the
consent of the Administrator and to the extent the Option is designated as a
Non-Qualified Stock Option, the Option may be transferred to, exercised by and
paid to one or more Permitted Transferees, subject to the terms and conditions
set forth in Section 10.3 of the Plan.  Subject to such conditions and
procedures as the Administrator may require, a Permitted Transferee may exercise
the Option or any portion thereof during the Participant’s lifetime.


5.2            Adjustments.  The Participant acknowledges that the Option is
subject to modification and termination in certain events as provided in this
Agreement and Article 11 of the Plan.


5.3            Notices.  Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of the
Secretary of the Company at the address given beneath the signature of the
Company’s authorized officer on the Grant Notice, and any notice to be given to
Participant shall be addressed to Participant at the address given beneath
Participant’s signature on the Grant Notice.  By a notice given pursuant to this
Section 5.3, either party may hereafter designate a different address for
notices to be given to that party.  Any notice which is required to be given to
Participant shall, if Participant is then deceased, be given to the person
entitled to exercise his or her Option pursuant to Section 4.1 by written notice
under this Section 5.3.  Any notice shall be deemed duly given when sent via
email or when sent by certified mail (return receipt requested) and deposited
(with postage prepaid) in a post office or branch post office regularly
maintained by the United States Postal Service.


5.4            Titles.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.


5.5            Governing Law; Severability.  The laws of the State of Delaware
shall govern the interpretation, validity, administration, enforcement and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.


5.6            Conformity to Securities Laws.  The Participant acknowledges that
the Plan, the Grant Notice and this Agreement are intended to conform to the
extent necessary with all provisions of the Securities Act and the Exchange Act
and any and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, and state securities laws and
regulations.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Option is granted and may be exercised, only in such a
manner as to conform to such laws, rules and regulations.  To the extent
permitted by applicable law, the Plan, the Grant Notice and this Agreement shall
be deemed amended to the extent necessary to conform to such laws, rules and
regulations.

 
A-6

--------------------------------------------------------------------------------

 

5.7            Entire Agreement; Amendments.  The Plan and this Agreement
(including all Exhibits hereto) constitute the entire agreement and
understanding of the parties relating to the subject matter herein and supersede
in their entirety all prior discussions and agreements between them with respect
to the subject matter hereof.  This Agreement may not be modified, amended or
terminated except by an instrument in writing, signed by Participant or such
other person as may be permitted to exercise the Option pursuant to Section 4.1
and by a duly authorized representative of the Company.


5.8            Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth in Section 5.1, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.


5.9            Notification of Disposition.  If this Option is designated as an
Incentive Stock Option, Participant shall give prompt notice to the Company of
any disposition or other transfer of any shares of Stock acquired under this
Agreement if such disposition or transfer is made (a) within two years from the
Grant Date with respect to such shares of Stock or (b) within one year after the
transfer of such shares of Stock to the Participant.  Such notice shall specify
the date of such disposition or other transfer and the amount realized, in cash,
other property, assumption of indebtedness or other consideration, by
Participant in such disposition or other transfer.


5.10          Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the Option and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.


5.11          Not a Contract of Employment.  Nothing in this Agreement, the
Grant Notice, or the Plan shall confer upon the Participant any right to
continue to serve as an employee or other service provider of the Company or any
Parent or Subsidiary.


5.12          Stockholder Approval.  The Plan will be submitted for approval by
the Company’s stockholders within twelve months before or after the date the
Plan was initially adopted by the Board.  The Option may not be exercised to any
extent by anyone prior to the time when the Plan is approved by the
stockholders, and if such approval has not been obtained within twelve months
after the date the Plan was initially adopted by the Board, the Option shall
thereupon be canceled and become null and void.

 
A-7

--------------------------------------------------------------------------------

 

EXHIBIT B


TO STOCK OPTION GRANT NOTICE


FORM OF EXERCISE NOTICE
 
Effective as of today, _______________, __________ the undersigned
(“Participant”) hereby elects to exercise Participant’s option to purchase
_________________ shares of the Stock (the “Shares”) of Image Entertainment,
Inc. (the “Company”) under and pursuant to the Image Entertainment, Inc. 2010
Equity Incentive Award Plan (the “Plan”) and the Stock Option Grant Notice and
Stock Option Agreement dated ______________, ____ (the “Option
Agreement”). Capitalized terms used herein without definition shall have the
meanings given in the Option Agreement.


Grant Date:
 
___________________________
     
Number of Shares of Stock as to which Option is Exercised:
 
_____________________________________
     
Exercise Price per Share of Stock:
 
$____________
     
Total Exercise Price:
 
$____________
     
Certificate to be issued in name of:
 
_____________________________________
     
Cash Payment delivered herewith:
 
$______________ (Representing the full Exercise Price for the Shares, as well as
any applicable withholding tax)





Type of Option:
¨   Incentive Stock Option      ¨   Non-Qualified Stock Option



1.              Representations of Participant.  Participant acknowledges that
Participant has received, read and understood the Plan and the Option Agreement.
Participant agrees to abide by and be bound by their terms and conditions


2.              Rights as Stockholder.  Until the Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to Shares subject
to the Option, notwithstanding the exercise of the Option.  No adjustment will
be made for a dividend or other right for which the record date is prior to the
date the Shares are issued, except as provided in Article 11 of the Plan.  The
Shares shall be freely tradeable and non-forfeitable, except to the extent set
forth in the Stockholders Agreement.


3.              Tax Consultation.  Participant understands that Participant may
suffer adverse tax consequences as a result of Participant’s purchase or
disposition of the Shares.  Participant represents that Participant has
consulted with any tax consultants Participant deems advisable in connection
with the purchase or disposition of the Shares and that Participant is not
relying on the Company for any tax advice.


4.             Successors and Assigns.  This Agreement shall inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.

 
B-1

--------------------------------------------------------------------------------

 

5.             Interpretation.  Any dispute regarding the interpretation of this
Agreement shall be submitted by Participant or by the Company forthwith to the
Administrator, which shall review such dispute at its next regular meeting.  The
resolution of such a dispute by the Administrator shall be final and binding on
the Company and on Participant.


6.             Governing Law; Severability.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware, excluding
that body of law pertaining to conflicts of law.  Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.


7.             Notices.  Any notice required or permitted hereunder shall be
given in accordance with the provisions set forth in Section 5.3 of the Option
Agreement.


8.             Further Instruments.  The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.


9.             Entire Agreement.  The Plan and Option Agreement are incorporated
herein by reference.  This Agreement, the Plan and the Option Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.




ACCEPTED BY:
IMAGE ENTERTAINMENT, INC.
 
SUBMITTED BY
PARTICIPANT:
         
By:
   
By:
 
Print Name:  
   
Print Name:  
 
Title:
             
Address:
           





CONSENT OF SPOUSE


I, ____________________, spouse of _________________, have read and approve the
Option Agreement and this Exercise Notice between my spouse and Image
Entertainment, Inc.  In consideration of granting of the right to my spouse to
purchase shares of Image Entertainment, Inc. set forth in the Option Agreement
and this Exercise Notice, I hereby appoint my spouse as my attorney-in-fact in
respect to the exercise of any rights under the Option Agreement and this
Exercise Notice and agree to be bound by the provisions of the Plan, the Option
Agreement and this Exercise Notice insofar as I may have any rights in said
agreements or any shares issued pursuant thereto under the community property
laws or similar laws relating to marital prop­erty in effect in the state of our
residence as of the date of the signing of the foregoing Exercise Notice.


Dated: _______________, ______
   
Signature of Spouse


 
B-2

--------------------------------------------------------------------------------

 

EXHIBIT C


TO STOCK OPTION GRANT NOTICE


VESTING PROVISIONS


Capitalized terms used in this Exhibit C and not defined below shall have the
meanings given them in the Plan, the Grant Notice to which this Exhibit C is
attached or the Agreement attached thereto.  In the event of any inconsistency
between this Exhibit C, on the one hand, and the Plan, the Grant Notice or the
Agreement, on the other hand, the provisions of this Exhibit C shall govern.


1.             Vesting.  Subject to Section 2 below, the Option shall vest as to
100% of the shares of Stock subject to the Option upon the earlier of (a) the
achievement of the Company Stock Price Hurdle, or (b) January 8, 2019, subject
to Participant’s continued service to the Company as an Employee through such
vesting date.  For purposes of this Exhibit C, the “Company Stock Price Hurdle”
shall mean (A) the Fair Market Value of the Stock (calculated pursuant to clause
(i) or (ii) of Section 2.21 of the Plan only) equaling or exceeding $0.19 for
any 20 out of 30 consecutive trading days beginning on or after January 8, 2013
or (B) the occurrence of a Change in Control in which the equity value per share
of Stock in such Change in Control transaction equals or exceeds $0.19.


2.             Accelerated Vesting.


(a)            In the event of Participant’s Termination of Employment by the
Company without Cause (as defined below) or by Participant for Good Reason (as
defined below) prior to the vesting of the Option pursuant to Section 1 above,
the Option shall vest and become exercisable as to 100% of the shares of Stock
subject to the Option if the Company Stock Price Hurdle is achieved on or before
the date that is one year following such Termination of Employment; provided
that if there is not a Trading Market for the Stock at the time of such
Termination of Employment and there has not been an unbroken period of six
months during which there has been a Trading Market between such Termination of
Employment and the end of the one-year period following such Termination of
Employment, such one-year period shall be extended until the earliest of (A) the
last day of any unbroken six-month period during which there has been a
continuous Trading Market, (B) the occurrence of a Change of Control and (C) the
date that is five years following such Termination of Employment.  In addition,
the Option shall remain exercisable by Participant through the later of (i) the
date that is one year following such Termination of Employment (if the Option
has vested and become exercisable on or prior to such date) or (ii) the date
that is 30 days following the date on which the Option vests and becomes
exercisable pursuant to this clause (a); provided, however, that in no event
shall the Option remain exercisable beyond the expiration date set forth in
Section 3.3(a) of the Agreement.  Notwithstanding the foregoing, the accelerated
vesting and extended exercisability of the Option outlined in this clause (a)
shall be contingent on Participant’s execution and non-revocation of the Release
(as defined below).


(b)            In the event of Participant’s Termination of Employment as a
result of the Company’s election not to extend the Employment Period (as defined
below) beyond the Initial Term (as defined below) prior to the vesting of the
Option pursuant to Section 1 above, the Option shall vest and become exercisable
as to 100% of the shares of Stock subject to the Option if the Company Stock
Price Hurdle is achieved on or before the date that is one year following the
expiration of the Initial Term; provided that if there is not a Trading Market
for the Stock at the time of such Termination of Employment and there has not
been an unbroken period of six months during which there has been a Trading
Market between such Termination of Employment and the end of the one-year period
following the expiration of the Initial Term, such one-year period shall be
extended until the earliest of (A) the last day of any unbroken six-month period
during which there has been a continuous Trading Market, (B) the occurrence of a
Change of Control and (C) the date that is five years following such Termination
of Employment.  In addition, the Option shall remain exercisable by Participant
through the later of (i) the date that is one year following the expiration of
the Initial Term (if the Option has vested and become exercisable on or prior to
such date) or (ii) the date that is 30 days following the date on which the
Option vests and becomes exercisable pursuant to this clause (a); provided,
however, that in no event shall the Option remain exercisable beyond the
expiration date set forth in Section 3.3(a) of the Agreement.  Notwithstanding
the foregoing, the accelerated vesting and extended exercisability of the Option
outlined in this clause (b) shall be contingent on Participant’s execution and
non-revocation of the Release (as defined below).

 
C-1

--------------------------------------------------------------------------------

 

(c)            The Option shall vest and become exercisable as to one hundred
percent (100%) of the shares of Stock subject to the Option in the event of a
Change in Control prior to Participant’s Termination of Employment, provided
that the price per share of Stock pursuant to the Change in Control transaction
equals or exceeds $0.19.


(d)            For purposes of this Exhibit C, the terms “Cause,” “Employment
Period,” “Good Reason,” “Initial Term” and “Release” shall have the meanings
given to such terms in that certain Employment Agreement dated __________ [if
applicable: as amended], between Participant and the Company; provided that the
“Initial Term” shall mean such term without regard to any extension of the
Employment Period as a result of the Company’s failure to give less than 12
months’ notice of non-extension of the Initial Term.


(e)            For purposes of this Exhibit C, the term "Trading Market" shall
mean (A) the listing of the Stock on any (i) established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market), (ii) national market system or (iii) automated quotation
system or (B) the regular quotation of the Stock by a recognized securities
dealer.
 
 
C-2

--------------------------------------------------------------------------------